Opinion issued May 19, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00154-CR
                            ———————————
             SHERACASHA LYEADEE DARTHARD, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Case No. 1341688



                          MEMORANDUM OPINION

      Pursuant to an agreement with the State, appellant, Sheracasha Lyeadee

Darthard, pleaded guilty to the offense of murder.1 The trial court accepted the plea

1
      See TEX. PENAL CODE ANN. § 19.02 (Vernon 2011).
agreement, assessed appellant’s punishment at confinement for forty-five years,

and certified that this is a plea-bargained case and she has no right of appeal.

Appellant filed a pro se notice of appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion and ruled on before trial or after obtaining the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (Vernon

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has a right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record and states that

this is a plea-bargained case and appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). The record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Appellant’s notice of appeal

suggests that the basis of her appeal is that her guilty plea was not voluntary.

Appellant, however, cannot raise the voluntariness of her plea as an issue on direct

appeal. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (Vernon 2006); Woods v.

State¸ 108 S.W.3d 314, 316 & n.6 (Tex. Crim. App. 2003); Cooper v. State, 45
S.W.3d 77, 77-82 (Tex. Crim. App. 2001). Because appellant has no right of

appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

                                          2
whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3